711 N.W.2d 740 (2006)
474 Mich. 1110
In re Hayden Tate LONG, a/k/a Hayden Tate Rideout, Minor.
Sarah Celine Rideout and Larry Robert Rideout, Petitioners-Appellees,
v.
Johnny Jefferson Wyrick, Respondent-Appellant.
Docket No. 130782, COA No. 264358.
Supreme Court of Michigan.
April 7, 2006.
On order of the Court, the application for leave to appeal the February 28, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.